DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Applicant argues Bingle fails to teach a heating layer disposed on and in physical contact with a surface of the lens because Bing’s inner surface of transparent cover (“heating layer” 22a is spaced apart from a surface of the lens 24. Examiner respectfully disagrees.
Regarding applicant’s argument that Bingle fails to teach a heating layer disposed on and in physical contact with a surface of the lens, Examiner notes that the recited lens is viewed to be taught by Bingle’s 24, lens, and (emphasis added) 22, transparent cover plate. [0079] of Bingle teaches the inner surface of 22, cover, includes a transparent conductive coating for heating, and therefore is viewed to teach a heating layer which is disposed on and in physical contact with a surface of the lens. Thus, Examiner maintains Bingle teaches the limitations of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingle et al. (2011/0249120, of record).

Regarding claim 1, Bingle discloses a camera module (Figure 7, 10, camera module), comprising: a lens (24, lens, and 22, transparent cover plate) including an incident surface upon which an outside light is incident (22, cover; [0078]) and a light emitting surface to emit the light having passed the incident surface (surface near 18, sensor; [0078]), wherein the lens comprises a plurality of lenses (24, lens, and 22, transparent cover plate; [0078] teaches 24, lens system, may be any small lens or lens system); a heating layer ([0079] teaches 22a, inner surface of 22, cover, includes a transparent conductive coating for heating) disposed on and in physical contact with a surface of the lens ([0079]) to generate heat when power is supplied thereto ([0079, 0087-0088]); and a heating wire (30a, power heater terminal, 30b, ground terminal, and 30d, ends), which is positioned on a surface of the lens or of the heating layer (Figure 7), configured to generate heat when a current is supplied thereto from an external power supply ([0088] teaches 30a, power heater terminal, is connected to a vehicle battery or other power source), and being electrically connected to the heating layer ([0087-0088]); a lens barrel accomodating some of the plurality of lenses (28, housing); wherein the heating layer and the heating wire are disposed on a surface of an outermost lens closest to a subject among the plurality of lenses (Figure 7), and wherein the outermost lens is located above the lens barrel and is exposed to the outside (Figure 7; [0091]).

Regarding claim 2, Bingle discloses the camera module of claim 1, wherein the heating layer is disposed on and in physical contact with a portion of the incident surface or the light emitting surface ([0079] teaches 22a, inner surface of 22, cover, includes a transparent conductive coating for heating), and the heating wire is arranged at an area other than an area where the heating layer is disposed on and in physical contact with the incident surface or the light emitting surface positioned with the heating layer (Figure 7 depicts 30a, power heater terminal, extends away from 22, transparent cover plate).

Regarding claim 3, Bingle discloses the camera module of claim 1, wherein the heating layer is disposed on and in physical contact with an entire surface of any of the incident surface and the light emitting surface (22a, inner surface, is positioned on the entire surface of 22, transparent cover plate), and the heating wire is interposed between the heating layer and a lens surface on the incident surface positioned with the heating layer or the light emitting surface (30d, ends, are interposed between 22a, inner surface, and 24, lens).

Regarding claim 4, Bingle discloses the camera module of claim 1, wherein the heating layer is disposed on and in physical contact with an entire surface of any of the incident surface and the light emitting surface (22a, inner surface, is positioned on the entire surface of 22, transparent cover plate), and the heating wire is positioned at an external surface of the heating layer (30d, ends, are positioned at an external surface of 22a, inner surface).

Regarding claim 5, Bingle discloses the camera module of claim 4, wherein a conductive material of the heating layer includes any one or more of ITO (Indium Tin Oxide), IZO (Indium Zinc Oxide), ZnO, Graphene, and CNT (Carbon Nano Tube) ([0088]).

Regarding claim 7, Bingle discloses the camera module of claim 1, wherein the heating wire includes an anode line (30a, power heater terminal; [0086] teaches 30a, power heater terminal is a power/positive terminal) and a cathode line (30b, ground terminal; [0086] teaches 30b, ground terminal, is a ground/negative terminal) having different polarities ([0086]), and wherein the anode line and the cathode line are spaced apart from each other (Figure 7).

Regarding claim 8, Bingle discloses the camera module of claim 7, wherein the anode line and the cathode line form an arc on a lens surface, and are alternately arranged toward a center of the lens surface from an external side of the lens surface (Figures 12B and 12C depict each 30d, ends, of 30a and 30b, heating terminals, form an arc on 22a, inner surface, and are alternately arranged toward the center).

Regarding claim 11, Bingle discloses the camera module of claim 1, comprising: a front body coupled to the lens barrel and a lens holder (16, protective shield); and a rear body coupled to the front body to form an inner space (14, connector portion).

Regarding claim 12, Bingle discloses the camera module of claim 11, comprising: a printed circuit board (PCB) (26b, connector circuit board) arranged at the inner space to be spaced apart from the lens (Figure 7); and a conductive part (27, multi-wire ribbon wire, and 30c, ends) arranged at an outside surface of the lens barrel to electrically connect the heating wire with the PCB ([0086, 0089, 0090]).

Regarding claim 13, Bingle discloses the camera module of claim 12, wherein the conductive part includes a first conductive part arranged at an upper surface of the lens barrel to be electrically connected with the heating wire (30c, ends, of 30a, and 30b, terminal portions); and a second conductive part extended at one end from the first conductive part, and arranged at an outer circumferential surface of the lens barrel and electrically connected at the other end to the PCB (27, multi-wire ribbon wire; Figure 9).

Regarding claim 14, Bingle discloses the camera module of claim 13, wherein the first conductive part is formed in a circular shape passing through a center ([0090] teaches 26a, camera circuit board, includes 26c, apertures, for 30c, ends; thus 30c, ends, pass through a center of 26c, apertures; Figure 12B depicts 30c, ends, are formed in a circular shape), and is disposed in an upper edge region of the lens barrel (at least Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. (2011/0249120, of record) in view of Park et al. (2015/0234153, of record).

Regarding claim 6, Bingle discloses the camera module of claim 1, but fails to teach wherein the heating wire includes a silver nano material formed in a predetermined pattern. Bingle and Park are related because both teach electrical connections in an optical device.
Park discloses a wire including a silver nano material formed in a predetermined pattern (Figure 1, [0049] teaches 102, first electrode layer, and 104, second electrode layer, may be made of silver nano wires).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Park and provide wherein the heating wire includes a silver nano material formed in a predetermined pattern. Doing so would allow for reduction of size of the camera module.

Regarding claim 15, Bingle discloses the camera module of claim 12, but fails to teach wherein the conductive part is a flexible PCB (FPCB) or a conductive film. Bingle and Park are related because both teach electrical connections in an optical device.
Park discloses a conductive part which is a flexible PCB (FPCB) or a conductive film (Figure 1, [0049] teaches 102, first electrode layer, and 104, second electrode layer, may be made of flexible metal or conductive polymer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Park and provide wherein the conductive part is a flexible PCB (FPCB) or a conductive film. Doing so would allow for reduction of size of the camera module.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. (2011/0249120, of record) in view of Kinoshita (Examiner provided machine translation of JP 2011066560 A, of record).

Regarding claim 9, Bingle discloses the camera module of claim 1, wherein the heating wire includes a plurality of arc-shaped arc parts, each having a different radius (Figures 12B and 12C depict 30d, ends, to have a plurality of arc-shaped arc parts, including the inner and outer edges having different radius), and the plurality of arc parts having a same center (Figures 12B and 12C).
Bingle fails to teach the plurality of arc parts are connected in a zigzag manner. Bingle and Kinoshita are related because both teach a camera module with a heating wire.
Kinoshita discloses a camera module wherein a heating wire has a plurality of arc parts connected in a zigzag manner (Figure 9, 17, heating wire).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Kinoshita and provide wherein the arc parts are connected in a zigzag manner. Doing so would allow for uniform heating.

Regarding claim 10, Bingle discloses the camera module of claim 1, wherein an anode (30a, power heater terminal; [0086] teaches 30a, power heater terminal is a power/positive terminal) and a cathode (30b, ground terminal; [0086] teaches 30b, ground terminal, is a ground/negative terminal) are mutually connected at a center portion (Figure 7).
Bingle fails to teach wherein the heating wire is formed in a spiral shape toward a center portion of a lens surface from an external side of the lens. Bingle and Kinoshita are related because both teach a camera module with a heating wire.
Kinoshita discloses a camera module wherein a heating wire is formed in a spiral shape toward a center portion of a lens surface from an external side of the lens (Figure 5b, 13, heating wire; [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Kinoshita and provide wherein the heating wire is formed in a spiral shape toward a center portion of a lens surface from an external side of the lens. Doing so would allow for uniform heating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872